                  Case
                  !"#$1:19-cv-03632-TJK
                       %&%'()*(+,-,.(/01 Document
                                         23)45$6723 Filed%.<+-<%'
                                                  , 89:$; 01/16/20 =">$
                                                                   Page.13?
                                                                          of@6



*+,+- ./0+12 314 !"#$%$&#'()




                                                             Michael R. Pompeo, in his official capacity as Secretary of State
                                12/06/2019




        I served Michael R. Pompeo in his official capacity by serving the United States (see below) and by mailing a copy of
        the summons and of the complaint by USPS certified mail to Mr. Pompeo on 01/03/2020. Please see the attached
        USPS receipt and delivery confirmation which show that the summons and complaint were delivered to Mr. Pompeo
        on 01/10/2020.




       01/16/2020


                                                                    Helen Zhong, Administrative Coordinator/Paralegal



                                                                            475 Riverside Drive, Suite 302
                                                                            New York, NY 10115




A proof of service was filed on 12/17/2019, but service was executed to the wrong address. This proof is for redelivery to the
corrected address.

I served the United States by (1) mailing a copy of the complaint and of all summonses by USPS certified mail to the Attorney
General of the United States on 12/06/2019 and (2) mailing a copy of the complaint and of all summonses to the civil process
clerk at the U.S. attorney’s office for the District of Columbia, by USPS certified mail on 12/06/2019. Please see the attached
USPS receipt and delivery confirmation which show that the summonses and complaint were delivered on 12/11/2019.
Case 1:19-cv-03632-TJK Document 23 Filed 01/16/20 Page 2 of 6
USPS.com® - USPS Tracking®
                      CaseResults
                           1:19-cv-03632-TJK             https://tools.usps.com/go/TrackConfirmAction!input.action?tLabel...
                                               Document 23    Filed 01/16/20 Page 3 of 6



                                                                                                    Remove    %
                Tracking Number: 70182290000117376640

                Your item was delivered at 6:10 am on January 10, 2020 in WASHINGTON,
                DC 20521.




                 ✓ Delivered
                January 10, 2020 at 6:10 am
                Delivered
                WASHINGTON, DC 20521

                Get Updates   $




                                                                                                $
                   Text & Email Updates


                                                                                                $
                   Tracking History


                                                                                                $
                   Product Information



                                                 See Less     "




                           Can’t find what you’re looking for?
                     Go to our FAQs section to find answers to your tracking questions.


                                                     FAQs




2 of 2                                                                                                     1/15/20, 4:28 PM
Case 1:19-cv-03632-TJK Document 23 Filed 01/16/20 Page 4 of 6
USPS.com® - USPS Tracking®
                      CaseResults
                           1:19-cv-03632-TJK   Document 23https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tL...
                                                              Filed 01/16/20 Page 5 of 6



                                                                                                  Remove     %
                Tracking Number: 70182290000117376626

                Your item was delivered at 5:29 am on December 11, 2019 in
                WASHINGTON, DC 20530.




                 ✓ Delivered
                December 11, 2019 at 5:29 am
                Delivered
                WASHINGTON, DC 20530

                Get Updates   $




                                                                                              $
                   Text & Email Updates


                                                                                              $
                   Tracking History


                                                                                              $
                   Product Information



                                                 See Less    "




                                                                                                  Remove     %




2 of 4                                                                                                   12/17/19, 2:03 PM
USPS.com® - USPS Tracking®
                      CaseResults
                           1:19-cv-03632-TJK   Document 23https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tL...
                                                              Filed 01/16/20 Page 6 of 6


                Tracking Number: 70182290000117376596

                Your item was delivered at 5:29 am on December 11, 2019 in
                WASHINGTON, DC 20530.




                 ✓ Delivered
                December 11, 2019 at 5:29 am
                Delivered
                WASHINGTON, DC 20530

                Get Updates   $


                                                See More      $




                          Can’t find what you’re looking for?
                     Go to our FAQs section to find answers to your tracking questions.


                                                     FAQs




4 of 4                                                                                                   12/17/19, 2:03 PM
